Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated June 10, 1977, which (1) *737vacated an order of the State Division of Human Rights, dated June 27, 1975, dismissing a complaint upon a finding of "no probable cause”, and (2) remanded the matter to the division for further proceedings. Order confirmed and proceeding dismissed on the merits, without costs or disbursements. The appeal board was correct in its determination that the record does not reveal all of the circumstances attendant upon the complainant’s dismissal and that further investigation of the matter should be undertaken (see Good Samaritan Hosp. v State Div. of Human Rights, 54 AD2d 576; State Div. of Human Rights v Nassau County Civ. Serv. Comm., 51 AD2d 735). Hopkins, J. P., Latham, Margett and Rabin, JJ., concur.